Citation Nr: 0836457	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The appeal is remanded to the RO 
via the Appeals Management Center, in Washington, DC.


REMAND

An unappealed rating decision in February 1971 denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  A subsequent unappealed rating decision 
in September 2004 denied the veteran's claim to reopen the 
issue of entitlement to service connection for a low back 
disorder.  The veteran did not file a notice of disagreement 
after either the February 1971 or the September 2004 rating 
decisions.  Therefore, the September 2004 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

The veteran seeks to reopen the claim of entitlement to 
service connection for a low back disorder.  A finally 
decided claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

Without deciding whether new and material evidence has been 
submitted, the Board notes that the veteran has identified 
potentially relevant medical records which are not associated 
with the claims file and which VA has not attempted to 
obtain.  The Board observes that VA has a more limited duty 
to assist a veteran regarding an application to reopen a 
previously denied claim than it does regarding an original 
claim.  38 U.S.C.A. § 5103A(f).  However, where the veteran 
puts VA on notice of the existence of a specific, particular 
piece of evidence that might constitute new and material 
evidence to reopen his claim, VA may assist him in obtaining 
that evidence if he provides enough information and evidence 
to enable VA to assist him.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996).

In the present case, the veteran has repeatedly stated that 
he had 2 separate surgical operations performed on his back 
for the disorder in question.  In numerous records and 
statements associated with the claims file since September 
2003, the veteran has identified these surgeries as taking 
place in 1976-1977 and 1986-1987, respectively.  This 
includes multiple statements since the most recent claim to 
reopen the issue on appeal was received in November 2005.  

Furthermore, the evidence of record includes the names, 
addresses, phone numbers, and treating physicians for both of 
the private hospitals where these surgical operations were 
performed.  This information is located in the veteran's 
Social Security Disability application, which was associated 
with the claims file in May 2007.  Accordingly, the evidence 
of record includes specific identifying information about 
potentially relevant medical records relating to the 
veteran's claimed disorder.  As these records are potentially 
probative to the veteran's claim to reopen, efforts should be 
made to obtain them. 

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain, with any 
necessary authorization from the 
veteran, copies of all treatment 
records related to the veteran's 
1976-1977 and 1986-1987 back surgeries.  
All attempts to secure this evidence 
must be documented in the claims file.  
If, after making reasonable efforts to 
obtain these records, such records 
cannot be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claims must be noted.  The veteran must 
then be given an opportunity to 
respond.

2.	After completing the above action, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran must be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


